DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1, 3-14, and 16-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A display device comprising … a scan driver configured to provide scan signals to the plurality of pixels based on a scan driver input signal including a scan start signal and a scan clock signal; and a controller configured to control the data driver and the scan driver, the controller including: a zone splitting block configured to divide input image data into a plurality of partial image data respectively corresponding to a plurality of partial panel zones of the display panel; a plurality of panel zone frequency deciding blocks configured to determine a plurality of driving frequencies for the plurality of partial panel zones by analyzing the plurality of partial image data, respectively; a non-driving period setting block configured to classify a plurality of frame periods into a driving frame period and a non-driving frame period based on a maximum driving frequency of the plurality of driving frequencies; and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TONY O DAVIS/Primary Examiner, Art Unit 2693